DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-2, 5 and 7-23 were previously pending, with claim 5 withdrawn from consideration.  Applicant’s amendment filed August 17, 2022, has been entered in full.  Claims 1-2 and 14 were amended.  Claims 20 and 22 were cancelled.  No new claims have been added.  Accordingly, claims 1-2, 5, 7-19, 21 and 23 were pending upon entry of the amendment, with claim 5 withdrawn from consideration.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Raymond Chew (Reg. No. 63,989) on August 24, 2022.
The application has been amended as follows: 
Cancel claim 5.

In view of this amendment, claims 1-2, 7-19, 21 and 23 are now pending.
Response to Arguments
Applicant argues that the amended claims incorporate allowable subject matter from previously-pending claim 22, and therefore are in condition for allowance (Remarks filed August 17, 2022: Pages 8-10).  While the scope of the amended claims does not include all limitations of previously-pending claim 22 (including intervening claims), Examiner agrees that the amended claims are in condition for allowance.  The previous rejections under 35 U.S.C. 103 are withdrawn.

Allowable Subject Matter
Claims 1-2, 7-19, 21 and 23 are allowed.

The following is an examiner’s statement of reasons for allowance.
None of the identified prior art discloses, teaches, suggests, or otherwise renders obvious a hemispherical inner surface, “wherein a plurality of holes are provided within the hemispherical inner surface, and a light-transmitting diffuse reflection film is placed on and covers the plurality of holes”, in combination with the other elements required by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY E SUMMERS whose telephone number is (571)272-9915. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY E SUMMERS/Examiner, Art Unit 2669